DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bieganski (US 36149058, previously cited).
Regarding claim 21, Bieganski discloses a wire preparation device comprising: a motor (22); a device housing having a panel (38); and multiple wire preparation stations (three shown including elements 70, 80, 64) disposed within the device housing (shown in fig 2) and mechanically connected to the motor via power coupling components (24, 25, 26), wherein the wire preparation stations include at least two different types of wire preparation stations selected from the group consisting of an untwisting wire spinner, a straightening wire spinner, 
Regarding claim 22, Bieganski further discloses the opening of a first wire preparation station of the wire preparation stations has a larger dimension than the opening of a second wire preparation station of the wire preparation stations (col 2, lines 59-70; the liners 60, which comprise the openings (shown in fig 4), can be different sizes to accommodate different wire sizes). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (US 2006/0179908, previously cited) in view of DeVincentis (US 5896787, previously cited) and Bieganski (US 3614905, previously cited).
Regarding claim 1, Braun teaches a wire preparation device comprising: a motor (21); a device housing (10) having a front end (fig 9, right side), the device housing coupled to the motor rearward of the front end (fig 9); and a wire spinner (20) held by the device housing and mechanically connected to the motor via power coupling components (22, 24), the wire spinner extending to a wire end (20.1) that protrudes from the front end of the device housing (fig 13), the wire spinner including a collet sleeve defining a channel (between elements 20.1) configured to receive an end of one or more wires of a cable therein through an opening at the wire end (shown in fig 13), wherein the wire spinner is configured to be rotated about the spinning axis by the motor relative to the device housing to one or more of untwist or straighten the one or more wires of the cable that are releasably secured within the collet sleeve ([0034]) and a jacket stripper (([0032], “stripping unit”). Braun does not teach an outer collar surrounding the collet sleeve and movable relative to the collet sleeve. DeVincentis teaches a wire preparation device including a collet sleeve (32) defining a channel (70) configured to receive an end of one or more wires of a cable therein (fig 4), and an outer collar (36) surrounding the collet sleeve and movable relative to the collet sleeve along a spinning axis of the wire spinner between a retracted position and an actuated position (via threads 84), the outer collar in the actuated position forcing the collet sleeve to contract radially inward to releasably secure the one or more wires within the channel (col 4, line 50-col 5, line 6). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use the collet sleeve and outer collar of DeVincentis in the wire preparation device of Braun in order to achieve the predictable result of precisely and removably gripping the wire as taught by DeVincentis (col 4, lines 14-18). Braun does not teach the details of the jacket 
Regarding claim 2, Braun, as modified, teaches all the elements of claim 1 as described above. Braun further teaches the one or more wires of the cable that are relaeasably secured within the collet sleeve include a twisted pair of wires (fig 3; cable includes several twisted wire strands) and rotation of the wire spinner untwists the twisted pair of wires ([0031]). 
Regarding claims 3 and 4, Braun, as modified, teaches all the elements of claim 1 as described above. Braun further teaches the wire spinner is a first wire spinner in a pair of straightening wire spinners (pair shown in fig 14), the wire preparation device further including a second wire spinner (20) in the pair of straightening wire spinners that is identical to the first wire spinner and adjacent to the first wire spinner along the front end of the device housing (fig 13), wherein the first and second wire spinners are rotated at the same time by the motor to individually straighten different wires ([0034]); wherein the power coupling components include a motor coupler (unshown part where belt 22 connects to motor; fig 14), a driver gear 
Regarding claim 5, Braun, as modified, teaches all the elements of claim 1 as described above. DeVincentis further teaches the collet sleeve is segmented by multiple kerf cuts (72) spaced apart along a circumference of the collet sleeve (fig 5), the collet sleeve having a conical outer perimeter (66) that engages an interior wall (86) of the outer collar (fig 4), wherein axial movement of the outer collar relative to the collet sleeve forces the collet sleeve to contract radially inward (paragraph starting col 4, line 61). 
Regarding claim 6, Braun, as modified, teaches all the elements of claim 1 as described above. Bieganski further teaches the blade (44) of the jacket stripper is held by a spring-loaded (col 1, lines 69-72) plunger (46) that is biased to force the blade into engagement with the cable jacket of the cable within the socket (col 1, lines 65-72; fig 8).
Regarding claim 7, Braun, as modified, teaches all the elements of claim 1 as described above. Braun further teaches the power coupling components include a motor coupler (unshown part where belt 22 connects to motor; fig 14), a driver gear (toothed belt 22), and a first follower gear (24) intermeshed with the driver gear, the motor coupler mechanically connected between the motor and the driver gear, the first follower gear mechanically connected to the wire spinner, wherein rotation of the motor coupler by the motor rotates the wire spinner via the driver gear and the follower gear ([0034]). Bieganski further teaches power coupling components including a second follower gear (28) intermeshed with a driver gear (24), . 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun, DeVincentis, and Bieganski as applied to claim 1 above, and further in view of Richmond et al (US 4067403, previously cited).
Regarding claim 8, Braun, as modified, teaches all the elements of claim 1 as described above. Braun (and DeVincentis) do not teach the outer collar connected to a coil spring. Richmond teaches a wire preparation device including a collar (79) mechanically connected to a coil spring (81) within the device housing via a release shaft (78), the coil spring biasing the outer collar towards the actuated position (col 4, lines 21-63 and 60-68). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use the coil spring and release shaft of Richmond to urge the outer collar into actuated position in the device of Braun in order to normally the bias the workpiece in the gripped position as taught by Richmond (col 4, lines 60-68). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun, DeVincentis, and Bieganski as applied to claim 1 above, and further in view of Newman (US 2012/0167719).
Regarding claim 9, Braun, as modified, teaches all the elements of claim 1 as described above. Braun further teaches the wire spinner (20) is an untwisting wire spinner configured to untwist two wires in a twisted pair of wires at the same time ([0034]), and the wire preparation device further includes at least one straightening wire spinner (second element 20) held by the device housing and mechanically connected to the motor (fig 14), each straightening wire . 
Claims 11-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (US 2006/0179908, previously cited) in view of DeVincentis (US 5896787, previously cited) and Newman (US 2012/0167719).
Regarding claim 11, Braun teaches a wire preparation device comprising: a device housing (10) having a front end (fig 9, right side), the device housing configured to couple to a motor (21) rearward of the front end (fig 13), power coupling components (22, 24) configured 
Regarding claims 12-15, Braun, as modified, teaches all the elements of claim 11 as described above. Braun further teaches the power coupling components rotate all of the wire spinners at the same time during operation of the motor ([0034]); wherein rotation of the untwisting wire spinner is configured to untwist a pair of two wires within the channel of the untwisting wire spinner, and rotation of each straightening wire spinner is configured to individually straighten a single wire within the channel of the straightening wire spinner (this function is achieved by the fact that the spinners can rotate while holding a wire or wires as described in [0034]); wherein the wire preparation device includes two straightening wire spinners (20) that are disposed side-by-side along the front end of the device housing (fig 13), wherein the two straightening wire spinners are rotated at the same and are each configured to individually straighten a single wire within the respective channel thereof (fig 13); wherein the power coupling components include a gear set having a driver gear (toothed belt 22) and multiple follower gears (24) individually intermeshed with the driver gear (fig 14), the driver 
Regarding claim 20, Braun, as modified, teaches all the elements of claim 11 as described above. DeVincentis further teaches each collet sleeve is segmented by multiple kerf cuts (72) spaced apart along a circumference of the collet sleeve (fig 5), each collet sleeve having a conical outer perimeter (66) that engages an interior wall (86) of the outer collar (fig 4), wherein axial movement of the outer collar relative to the collet sleeve forces the collet sleeve to contract radially inward (paragraph starting col 4, line 61).  
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun, DeVincentis, and Newman as applied to claims 1 and 11 above, and further in view of Bieganski (US 3614905, previously cited).
Regarding claim 17, Braun, as modified, teaches all the elements of claim 11 as described above. Braun further teaches a jacket stripper ([0032], “stripping unit”). Braun does not teach the details of the jacket stripper. Bieganski teaches a wire preparation device including a jacket stripper (elements 70, 64) held by a device housing (38) and mechanically connected to a motor (22) via power coupling components (24), the jacket stripper including a cylindrical housing (64) including a cable end protruding beyond the front end of the device housing (fig 2) at a spaced apart location from other preparation devices (shown in fig 2), the cylindrical housing defining a socket (60) at the cable end configured to receive an end of a cable (120) therein (fig 9), the jacket stripper further including a blade (44) held within the 
Regarding claim 18, Braun, as modified, teaches all the elements of claim 17 as described above. Bieganski further teaches the jacket stripper comprises a spring-loaded (col 1, lines 69-72) plunger (46) mounted to the cylindrical housing and extending transversely to the socket (fig 4), the spring-loaded plunger holding blade and biased via a spring to force the blade into engagement with a cable jacket of the cable within the socket (col 1, lines 69-72). 
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun, DeVincentis, and Newman as applied to claim 11 above, and further in view of Richmond et al (US 4067403, previously cited).
Regarding claim 19, Braun, as modified, teaches all the elements of claim 11 as described above. Braun (and DeVincentis) do not teach the outer collar connected to a coil spring. Richmond teaches a wire preparation device including a collar (79) mechanically connected to a coil spring (81) within the device housing via a release shaft (78), the coil spring biasing the outer collar towards the actuated position (col 4, lines 21-63 and 60-68). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use the coil spring and release shaft of Richmond to urge the outer collars into . 
Response to Arguments
Applicant's arguments filed 30 Oct 2020 have been fully considered but they are not persuasive. Regarding claim 21, applicant argues that the prior art of Braun does not teach multiple types of wire preparation devices, each type having different components relative to each other. However, Bieganski teaches this limitation, as it explicitly discloses using different sized components in the different stations for accommodating differently sized wires as detailed above. Regarding claim 1, applicant argues that Braun and DeVincentis do not teach a jacket stripper powered by a motor common with the wire spinner. However, as detailed above, Bieganski teaches a single motor powering multiple elements, including a jacket stripper. Regarding claim 11, applicant argues that Braun and Bieganski do not teach the wire spinners having channels of different sizes. However, as detailed above, Braun teaches the channels adjusting in size to accommodate different sized wires. In addition, the newly cited Newman reference explicitly teaches using differently sized channels for different sized wires, rendering the claim limitations obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723